Citation Nr: 0336651	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  98-18 110A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Charcot's disease.

2.  Entitlement to an effective date prior to January 10, 
1997, for the grant of service connection for impotence, to 
include based on clear and unmistakable error (CUE) in an 
April 1981 rating decision.

3.  Entitlement to an effective date prior to January 10, 
1997, for the grant of special monthly compensation based on 
the loss of use of a creative organ, to include based on CUE 
in an April 1981 rating decision.

4.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy, based on CUE in an April 1981 rating 
decision.

5.  Entitlement to an effective date prior to January 10, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

6.  Whether CUE exists in November 1976 and/or April 1981 
rating decisions that denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disability/ies (TDIU).

7.  Entitlement to an initial compensable rating for 
impotence.

8.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.

9.  Entitlement to an initial rating in excess of 10 percent 
for a neurogenic bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had verified active service from January 1966 to 
January 1969 and from July 1970 to May 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In connection with his appeal the veteran testified 
before two of the undersigned Veterans Law Judges, sitting in 
Montgomery, Alabama, in May 2000 and December 2002, 
respectively.  Transcripts of those hearings are associated 
with the claims file.  As the Veterans Law Judges presiding 
over the hearing must participate in decisions made on the 
claims before them this appeal is being decided by a panel of 
three Members of the Board.  See 38 C.F.R. 20.707 (2002).

In its April 2001 remand, the Board referred the issues of 
entitlement to service connection for a respiratory 
disability and sleep apnea; entitlement to a temporary total 
rating pursuant to 38 C.F.R. § 4.29 for periods subsequent to 
penile implant surgeries; entitlement to increased ratings 
for callus formations on both feet, currently evaluated as 10 
percent disabling for each foot; entitlement to service 
connection for a cardiovascular disability; and, entitlement 
to an effective date prior to July 18, 1995, for the grant of 
service connection for bilateral carpal tunnel syndrome to 
the RO for appropriate action.  A review of the claims file 
fails to reflect that any adjudicatory or other action on 
these matters has been accomplished.  Insofar as none of the 
above-cited issues is inextricably intertwined with the 
issues adjudicated by the Board herein, see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), such are again 
referred to the RO for action as appropriate.

In a July 16, 2001, statement, the veteran raised a claim of 
entitlement to May 20, 1976, as the effective date for the 
assignment of a 100 percent rating for diabetes mellitus.  By 
way of history, the RO awarded service connection and 
assigned an initial 40 percent rating for diabetes mellitus 
effective May 21, 1976, the day following the veteran's 
discharge from service.  By rating decision dated in April 
1981, the RO raised the 40 percent rating to 60 percent 
effective April 15, 1980.  By rating decision dated in July 
1984, the RO increased the rating to 100 percent, effective 
January 3, 1984.  From a review of the file it does not 
appear that the veteran pursued appeals with respect to the 
effective dates assigned to the cited rating increases.  The 
RO has not adjudicated the question of entitlement to an 
earlier effective date for the award of a 100 percent rating 
for diabetes mellitus, and, from the current record it is 
unclear whether the veteran is claiming that CUE exists in 
the prior decisions assigning ratings less than 100 percent, 
or in the decision assigning the January 3, 1984, effective 
date for the 100 percent grant.  The Board continues to note 
that the veteran has made continued arguments relevant to 
entitlement to a separate rating for his bilateral peripheral 
neuropathy, currently evaluated as part of service-connected 
diabetes mellitus.  The Board also notes that the veteran has 
not specifically raised a claim of CUE in the July 1984 
rating decision that terminated the prior assignment of a 
separate compensable rating for bilateral peripheral 
neuropathy.  The RO has not adjudicated the question of 
whether the veteran currently warrants assignment of a 
separate rating for his bilateral peripheral neuropathy.  
These matters are referred to the RO for clarification and 
action as appropriate.  

The issues of entitlement to service connection for Charcot's 
disease; whether CUE exists in November 1976 and/or April 
1981 rating decisions that denied entitlement to a TDIU; 
entitlement to initial ratings in excess of 10 percent for 
PTSD and for a neurogenic bladder; and entitlement to an 
initial compensable rating for impotence, are discussed in 
the REMAND following the decision herein.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Subsequent to a final June 1979 Board decision that 
denied entitlement to a higher rating for diabetes mellitus, 
VA first received a claim of entitlement to an increased 
rating for diabetes mellitus based on the development of 
impotence as a complication on June 30, 1980.

3.  The veteran was hospitalized on April 15, 1980, for 
impotence opined to be a complication of service-connected 
diabetes mellitus; there is no prior medical evidence 
confirming the existence of diabetes-related impotence.

4.  As extant at the time of an April 1981 RO decision 
granting entitlement to an increased rating for diabetes 
mellitus, to include consideration of complications such as 
impotence, the law clearly and unmistakably provided for a 
separate grant of service connection for impotence as a 
definitely established complication due to service-connected 
diabetes mellitus.  

5.  The April 1981 RO rating decision did not adjudicate the 
question of entitlement to a grant of special monthly 
compensation based on the loss of use of a creative organ.

6.  It is not factually ascertainable, prior to January 10, 
1997, that the veteran had loss of use of a creative organ as 
defined by VA regulation; medical evidence failed to show any 
loss of the testes, testicular atrophy, or the absence of 
sperm.  

7.  The April 1981 RO rating decision reflects assignment of 
a separate compensable rating for bilateral peripheral 
neuropathy.

8.  In a final decision dated in December 1987, the Board 
denied entitlement to service connection for PTSD.  

9.  In correspondence received January 13, 1989, the veteran 
again requested entitlement to benefits based on PTSD; no 
claim for such benefit was received in the interim between 
the December 1987 final Board decision and January 13, 1989.


CONCLUSIONS OF LAW

1.  Revision based on CUE in the April 1981 rating decision 
is warranted and the criteria for entitlement to an effective 
date of April 15, 1980, but no earlier, for the separate 
grant of service connection for impotence, have been met.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1979); 38 C.F.R. 
§§ 3.105(a), 3.400 (2003).

2.  The criteria for entitlement to an effective date prior 
to January 10, 1997, for the grant of special monthly 
compensation based on the loss of use of a creative organ, to 
include based on CUE in an April 1981 rating decision, have 
not been met.  38 C.F.R. §§ 3.105(a), 3.350, 3.400 (2003).

3.  No CUE exists in the April 1981 RO decision relevant to 
the question of entitlement to a separate compensable 
evaluation for peripheral neuropathy.  38 C.F.R. § 3.105(a) 
(2003).

4.  The criteria for an effective date of January 13, 1989, 
but no earlier, for the grant of service connection for PTSD, 
have been met.  38 C.F.R. § 19.104 (1987); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.155, 3.304(f), 3.400, 
20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

First, the Board notes that partially at issue in this appeal 
is the question of CUE in prior RO decisions.  In that 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that CUE claims are fundamentally 
different from any other kind of action in the VA 
adjudicative process and that as such the duties to notify 
and assist contained in the VCAA are not applicable.  Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).  In any case, 
the veteran has been advised of the laws and regulations 
governing entitlement to revision based on CUE, advised of 
the evidence considered, and, advised as to the reasons and 
bases for the decisions made relevant to the CUE components 
of the claims decided herein.  The Board further emphasizes 
that determinations of CUE are based on the facts of record 
at the time of the decision challenged such that additional 
development is not in order.

With respect to the other matters on appeal, the Board notes 
that the VCAA and the implementing regulations were in effect 
when such claims were most recently considered by the RO.  
Also, the record reflects that in a statement of the case and 
in supplements thereto, the veteran has been advised of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
Specifically, the veteran has been informed of the laws and 
regulations governing questions of entitlement to service 
connection, rating evaluations and the assignment of 
effective dates.  Additionally, in the Board's April 2001 
remand and the RO's May 2001 letter the veteran was advised 
of the information needed from him to enable the RO to obtain 
evidence in support of his claims, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records, and post-service treatment 
records and examination reports.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims decided herein.  The Board notes that pursuant to the 
Board's April 2001 remand, the RO obtained VA records through 
May 2001, provided the veteran opportunity to submit or 
identify additional evidence and argument pertinent to the 
claims decided herein, arranged for the veteran to appear for 
a VA examination relevant to the question of his impotency, 
and, took other appropriate adjudicative and procedural 
action as directed in the Board's remand.  The Board thus 
notes that, with respect to the issues decided herein, all 
actions requested in its April 2001 remand have been 
satisfactorily accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Finally, the Board is unaware of the 
existence of any outstanding evidence or information and is 
therefore satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations as applicable to the claims decided herein.

Earlier Effective Dates/CUE

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 (2003) of this part.  38 C.F.R. 
§ 3.104(a) (2003).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  Furthermore, any 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2003).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2003).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, or disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The doctrine of constructive notice 
under Bell is not retroactively applicable to VA 
adjudications occurring before Bell.  Lynch v. Gober, 11 Vet. 
App. 22 (1997) (Lynch I).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Applicable laws and regulations 
further set out that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2003).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001) (NOTE:  This standard applies to 
claims to reopen filed prior to August 29, 2001.)

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

Entitlement to an effective date prior to January 10, 1997, 
for the grant of service connection for impotence, to include 
based on CUE in an April 1981 rating decision

In a final decision dated in June 1979, the Board denied 
entitlement to a higher rating for diabetes mellitus.  
38 U.S.C. § 4004(b) (1976); 19.104 (1978).  A review of 
statements received by VA from the veteran prior to June 1979 
fails to reveal that he claimed the existence of diabetes-
related impotence or that he requested entitlement to 
benefits on that basis.  Additionally, medical evidence of 
record at that time documented physical problems affecting 
the cervical spine, low back, and lower extremities, without 
competent evidence of complaints or clinical findings 
relevant to impotence.  In fact, the September 1976 VA 
examination report notes that the veteran's genitourinary 
system was normal and reports of VA hospitalization and 
private medical treatment dated from 1976 to 1978 fail to 
mention the presence of any genitourinary abnormalities.  

A review of statements and documentation received in the 
interim between the final June 1979 Board decision and the 
date of the veteran's April 1980 VA hospital admission 
reflects his pursuit of benefits on a basis other than 
impotence.  

A VA record dated in September 1979 notes that the veteran's 
genitalia were normal.  At the time of his February 1980 
personal hearing the veteran indicated he had "lost his sex 
drive" and was taking medication; he did not claim 
entitlement to benefits based on impotence or identify 
medical evidence of impotence.  Also, in a private medical 
statement dated in March 1980, the veteran's physician set 
out the problems for which the veteran was undergoing 
treatment; impotence was not mentioned.  

On April 15, 1980, the veteran was hospitalized at a VA 
facility for impotence related to diabetes.  It was noted 
that the veteran's impotence developed six months earlier and 
that hormone manipulation had failed to cure the veteran's 
inability to have erections.  During hospitalization a penile 
prosthesis was placed.  

On June 30, 1980, the RO received a statement in which the 
veteran identified having recently undergone surgery for 
impotence caused by his service-connected disability and 
requested increased benefits.  He repeated such assertion in 
subsequently-received correspondence.

On January 26, 1981, VA received a statement in which the 
veteran identified impotence as a residual of his diabetes 
and requested service connection for such condition.  The 
veteran's spouse submitted a statement relevant to the 
veteran having to use a prosthesis and being unable to 
ejaculate.

In a rating decision dated in April 1981, the RO increased 
the rating assigned to the veteran's service-connected 
diabetes mellitus from 40 percent to 60 percent, effective 
April 15, 1980.  The April 1981 RO rating decision 
acknowledges impotence as one of the manifestations of the 
veteran's service-connected diabetes mellitus warranting the 
increased rating.  

As extant in April 1981, 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1980) provided for the separate evaluation of 
"definitely established complications" of diabetes.  In 
this case the claims file contains medical evidence dated 
April 15, 1980, which clearly establishes the existence of 
diabetes-related impotence, without any medical refutation 
thereof.  The Board acknowledges that current law provides 
for a separate grant of service connection only for 
"compensable complications" of diabetes; however, in 
determining CUE it is the law as it existed at the time of 
the decision in question that governs.  In this case, 
existing law and the material facts clearly establish the 
veteran's entitlement to a separate grant of service 
connection for impotence at the time of the April 1981 
decision.  As such, the lack of such separate grant of 
service connection was clearly and unmistakably erroneous and 
revision of the April 1981 rating decision is warranted.

The Board continues to note that the appropriate effective 
date to be assigned to the separate grant of service 
connection for impotence is April 15, 1980, the date of the 
veteran's VA hospital admission based on such disability.  
Although VA records note that the veteran had been having 
problems for six months, there is no prior medical evidence 
of record showing any complaints or clinical findings so as 
to recognize the existence of such prior to April 15, 1980.  
Moreover, the Board's June 1979 decision denying entitlement 
to an increased rating for diabetes mellitus became final.  
Thereafter, the first written correspondence from the veteran 
requesting an increase was received in June 1980, subsequent 
to the date of the April 15, 1980 hospital admission.  The 
law provides that the VA hospitalization report, dated April 
15, 1980, itself may be accepted as a claim for increase.  
See 38 C.F.R. § 3.157.  As such, April 15, 1980 may be 
assigned as the appropriate effective date.  As set out 
above, however, no earlier correspondence from the veteran 
reflects his intent to pursue benefits based on impotence and 
no prior medical evidence reflects diagnosis of impotence 
related to service-connected diabetes.  Based on these facts, 
an effective date prior to April 15, 1980 is not warranted.  
38 C.F.R. § 3.400.

Entitlement to an effective date prior to January 10, 1997, 
for the grant of special monthly compensation based on the 
loss of use of a creative organ, to include based on CUE in 
an April 1981 rating decision

The Board will first address the veteran's CUE contention, 
noting that the April 1981 RO rating decision did not include 
any decision relevant to entitlement to special monthly 
compensation.  Rather, that decision recognized both 
hypertension and impotence as complications of the veteran's 
service-connected diabetes and also denied entitlement to 
service connection for a nervous disorder.  Absent a final 
decision on the question of entitlement to special monthly 
compensation based on the loss of use of a creative organ, 
there is no basis for CUE in the April 1981 RO decision.  See 
38 C.F.R. § 3.105.  

A review of the record reflects the veteran's pursuit of 
increased ratings at different points since the RO's 
unappealed April 1981 rating decision, to include an increase 
via entitlement to special monthly compensation.  The RO 
denied entitlement to special monthly compensation in an 
unappealed rating decision dated in April 1985.  Then, in a 
decision dated in June 1989, the RO granted entitlement to 
special monthly compensation solely based on the loss of use 
of both lower extremities.  The RO notified the veteran of 
such determination and his appellate rights; he did not 
appeal that decision.  Also, in a rating decision dated in 
June 1991, the RO denied entitlement to a rate of special 
monthly compensation reflecting loss of use of both upper 
extremities.  The veteran appealed that determination but, at 
the time of his hearing before the undersigned in May 2000, 
indicated for the record that such matter was no longer on 
appeal.  

The veteran's contention is not that he has pursued 
entitlement to special monthly compensation based on the loss 
of use of a creative organ since prior to April 1981, but, 
rather, that insofar as he has had problems with impotence 
since at least 1980 that an effective date prior to January 
10, 1997, is warranted for the grant of special monthly 
compensation based on the loss of use of a creative organ.  

Section 3.350(a)(1) of 38 C.F.R. defines loss of a creative 
organ, in pertinent part as applicable to the factual 
situation presented in this case, not as impotence, but as 
the acquired absence of one or both testicles, or the absence 
of spermatozoa.  It appears that the January 10, 1997 
effective date was assigned based on the date VA received a 
claim of entitlement to an increased rating for residuals of 
diabetes, and based on consideration of the results of VA 
examination in September 1997 and January 1998, which 
concluded that the veteran's current prosthesis was non-
functional.  

The Board does not dispute that the veteran has had problems 
with impotence or that his penile implants have failed, 
requiring replacement or revision on multiple occasions.  The 
Board emphasizes, however, that a review of the medical 
evidence of record simply fails to reveal that the veteran 
meets the criteria specified under 38 C.F.R. § 3.350 to 
warrant a grant of the benefit sought.  Specifically, VA 
hospital records dated in April 1980 and April 1981 and the 
results of VA examination in September 1983 note no physical 
abnormalities concerning the testes and do not suggest the 
absence of spermatozoa.  The February 1984 report from the 
Southeast Alabama Medical Center includes a notation of 
undescended testes with penile prosthesis in place, and the 
VA examination report dated in August 1984 notes the veteran 
to have a normal male genitourinary system.  Later 
examinations continue to note a rigid penile implant and 
otherwise show medical evaluation and following of the 
veteran for other disabilities without noting the absence or 
atrophy of the testicles or the absence of spermatozoa.  

An October 1993 report of hospitalization notes that the 
veteran's penile prosthesis was no longer functional and that 
a new prosthesis was placed.  Laboratory values at that time, 
however, were stated to be within normal limits even though 
the veteran requested testosterone shots.  Moreover, although 
the September 1997 VA examiner noted that the veteran's 
inflatable penile implant was only partially inflatable, the 
opinion shows that clinically there was no loss of the penis; 
the impression was organic impotence.  The January 1998 VA 
examiner again noted no loss of the penis, but only a loss of 
erectile function.  The January 1998 VA examiner stated that 
the pump felt sclerotic and did not alter the veteran's 
partial erection and that as such it was felt to be 
nonfunctional.

The Board also observes that the report of VA examination 
dated in June 2001 notes that, although the veteran had been 
having problems with his penile prostheses, examination 
revealed no deformity of the penis, the prosthesis was in 
good position, and there was no testicular atrophy.

In sum, neither prior to January 10, 1997, nor currently is 
there competent evidence of record showing any anatomical 
loss of the testes, testicular atrophy or the clinical 
absence of spermatozoa so as to meet the criteria, as here 
pertinent, for entitlement to special monthly compensation 
based on the loss of use of a creative organ under 
38 C.F.R. § 3.350.  As such, even assuming the receipt of an 
earlier claim of entitlement to special monthly compensation 
based on loss of use of a creative organ-and no such claim 
is of record-the evidence does not show entitlement to that 
benefit and there is therefore no basis for assignment of an 
earlier effective date.

Entitlement to a separate compensable evaluation for 
peripheral neuropathy, to include based on CUE in an April 
1981 rating decision

The veteran has offered argument that he is entitled to 
separate compensable ratings for his bilateral peripheral 
neuropathy and has claimed error in an April 1981 RO rating 
decision.  A review of the procedural history of this case 
shows that, in a final decision dated in September 1977, the 
Board granted entitlement to a 40 percent rating for diabetes 
mellitus and separate 10 percent ratings for peripheral 
neuropathy for each lower extremity, along with application 
of the bilateral factor.  The RO effectuated that grant by 
rating decision dated in October 1977 and assigned the 
increased ratings effective back to May 21, 1976.

The April 1981 rating decision cited by the veteran continues 
to reflect assignment of separate 10 percent ratings for 
peripheral neuropathy of the left leg and the right leg, 
effective May 21, 1976, in addition to a rating assigned for 
diabetes mellitus itself.  As such, the veteran's claim that 
there was CUE in the April 1981 decision based on the failure 
to assign separate ratings for peripheral neuropathy is 
without merit.

The Board notes that subsequent to the April 1981 rating 
decision the separate ratings assigned to peripheral 
neuropathy were terminated and bilateral peripheral 
neuropathy was instead considered as part of the 
manifestations warranting assignment of a 100 percent rating 
for diabetes mellitus, effective January 3, 1984.  To the 
extent the veteran desires to pursue additional benefits 
based on CUE in the July 1984 decision terminating the 
separate ratings, or based on entitlement under current 
diagnostic criteria, the matter has been referred to the RO 
in the Introduction of this decision such that appropriate 
action may be taken.  

Entitlement to an effective date prior to January 10, 1997, 
for the grant of service connection for PTSD

In a decision dated in March 1998, the RO granted entitlement 
to service connection for PTSD, effective January 10, 1997, 
cited as the date of receipt of the claim for entitlement to 
service connection for that disability.  The veteran claims 
entitlement to an earlier effective date for that grant, 
citing to the presence of the disability for many years prior 
to 1997.

By way of history the Board notes that in a rating decision 
dated in April 1985, the RO denied the veteran entitlement to 
service connection for PTSD.  The RO cited to a psychiatric 
examination showing that the veteran did not exhibit or 
display major manifestations of PTSD, and that the veteran's 
mental problem could be diagnosed as a mixture of anxiety and 
depression.  The veteran appealed; however, in a final 
decision dated December 23, 1987, the Board denied 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The Board noted the absence of psychiatric 
diagnoses during either period of service and also noted that 
post-service evidence ruled out a diagnosis of PTSD.  The 
veteran has not raised a claim of CUE in that decision and 
thus, for the purposes of the determination herein, the 
December 1987 Board denial is final.  38 U.S.C. § 4004(b) 
(1982); 38 C.F.R. § 19.104 (1987); see 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

A review of the claims file subsequent to December 1987 
reflects the veteran's submission of correspondence and 
evidence that fails to mention PTSD until November 1988.  
Then, in correspondence received November 1, 1988, the 
veteran indicated that his understanding was that he was 
excluded from benefits due to PTSD based on his 100 percent 
status or VA's belief that he had not pursued claims.  The 
veteran did not express disagreement with any prior 
determinations and did not otherwise present argument or 
intent to again pursue benefits based on PTSD at that time.  
Nor did he identify any additional evidence that would 
support entitlement to benefits based on PTSD.  As such, 
there is no basis to consider such as an application to 
reopen his claim.  38 C.F.R. § 3.155.  

In contrast, however, in correspondence received 
January 13, 1989, the veteran clearly evidenced an intent to 
again pursue benefits based on PTSD.  That claim remained 
unadjudicated for many years.  In fact, the failure to 
adjudicate was noted in remands dated in August 1994 and July 
1997.  Accordingly, January 13, 1989 must be accepted as the 
earliest application to reopen the claim of entitlement to 
service connection for PTSD received subsequent to the 
Board's final December 1987 denial.

The Board next notes that medical evidence dated from 1991 
and thereafter is consistent in showing diagnosed PTSD, based 
on consideration of the circumstances of the veteran's 
service and his report of stressful incidents.  In 
particular, the October 1997 VA examination report notes the 
veteran's claimed in-service stressors, to include the 
reported death of a friend, and also includes a diagnosis of 
PTSD due to such events.  

The Board further recognizes that medical reports from the 
Army Medical Hospital and from the SSA, dated in 1984 but 
associated with the claims file only after the Board's 1987 
decision, also show diagnosed PTSD with note of the veteran's 
service experiences and medical suggestion of a causal 
relationship between the two.  Specifically, an inpatient 
record cover sheet, dated in February 1984, reflects 
admission of the veteran in January 1984 for diagnoses to 
include PTSD.  The veteran reported hallucinating, 
specifically incidents of seeing snakes and being back in the 
rice paddies in Vietnam.  Examining personnel noted the 
veteran's history of trauma in Vietnam to include seeing a 
buddy injured and then diagnosed PTSD.  Also received 
subsequent to the Board's 1987 decision is a medical report 
from the Social Security Administration, dated in May 1984, 
noting that the veteran had PTSD.

The Board has considered whether the evidence dated in 1984 
warrants assignment of an effective date back to 1984 or even 
earlier.  As noted above, the Bell v. Derwinski, 2 Vet. App. 
611 (1992) decision held that medical records concerning a 
claimant that are in VA's possession (such as the cited 
Federal records) at the time VA adjudicators render a 
decision on a claim will be considered to be evidence which 
was in the record before the adjudicators at the time of the 
decision, regardless of whether such records were actually 
before the adjudicators at the time of the decision.  The 
1987 Board decision in question, however, was made prior to 
the July 21, 1992 date of the Bell decision and the 
constructive notice doctrine does not apply retroactively.  
Rather, the law and regulations provide that in instances 
such as this, where a claim is reopened after July 21, 1992, 
based on pre-existing medical records, the appropriate 
effective date for the grant of service connection is the 
date of receipt of the reopened claim.  38 C.F.R. § 3.400(r).  
Further, as previously noted, the veteran has not raised a 
claim of CUE with respect to the December 1987 Board decision 
and, hence, an effective date prior to that decision cannot 
be assigned.  

Despite evidence reflecting diagnosis of PTSD prior to 
January 13, 1989, there is no evidence of receipt of an 
earlier application to reopen the claim of entitlement to 
service connection for PTSD, and, therefore, absent a 
successful motion to revise based on CUE in the December 1987 
Board decision, the earliest date that may be assigned to the 
grant of service connection for PTSD is January 13, 1989, the 
initial date of receipt of the reopened claim for benefits.  
38 C.F.R. § 3.400(r).


ORDER

Revision of the April 1981 rating decision to reflect 
assignment of a separate grant of service connection for 
impotence effective April 15, 1980, is granted.  

Entitlement to an effective date prior to January 10, 1997, 
for the grant of special monthly compensation based on the 
loss of use of a creative organ, to include based on CUE in 
an April 1981 rating decision, is denied.

Entitlement to revision in the April 1981 rating decision, 
based on a claim of CUE relevant to the question of 
entitlement to a separate compensable evaluation for 
peripheral neuropathy, is denied.  

Entitlement to an effective date of January 13, 1989, but no 
earlier, for the grant of service connection for PTSD, is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In its April 2001 remand (see "Introduction"), the Board 
directed the RO to assess the veteran's October 13, 1998, 
statement to ascertain whether such could be interpreted as a 
timely notice of disagreement with any adjudicated issue.  A 
review of the claims file fails to reflect that any action 
was taken in this regard.  The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the matter is again 
returned to the RO for review and action as appropriate.

The VCAA is applicable to the service connection and rating 
claims remanded herein.  In Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), the Court noted that both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 require the 
Secretary to notify a claimant, as to the nature of evidence 
needed to support a claim, and, as to which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  In this case, the veteran has not 
received adequate notice under the VCAA with respect to the 
issues being remanded.  Although a VCAA notice was provided 
to the veteran in May 2001, that notice was defective because 
it was solely limited to the requirements for establishing a 
claim for service connection and did not address rating 
matters, and because it did not specifically address or even 
mention the issues involved in this appeal.  As such, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The RO has denied the claim of entitlement to service 
connection for Charcot's disease, based on a lack of 
diagnosis of such disability.  As noted above, however, the 
veteran has not received adequate notice as to his 
responsibilities in submitting competent medical evidence of 
such diagnosis.  The Board further notes that in denying the 
veteran's claim the RO has cited to the prohibition against 
pyramiding, stating that insofar as the veteran is already 
service-connected for disability affecting the lower 
extremities no benefit would result even were service 
connection to be established for Charcot's disease affecting 
the lower extremities.  In its April 2001 remand the Board 
clearly advised the RO that the above is an improper basis 
for the denial of the veteran's service connection claim.  
Thus, remand for the appropriate notice, and for adjudication 
consistent with the laws and regulations governing 
entitlement to service connection is in order.

The veteran claims entitlement to increased ratings for PTSD 
and for a neurogenic bladder.  The veteran was last examined 
in October 1997 for his PTSD and last examined in January 
1998 pertinent to a neurogenic bladder.  Since the time those 
examinations were completed the veteran has reported 
increased psychiatric symptomatology and the need to use 
between 10 and 20 incontinence pads per day.  The VCAA 
includes mandate that VA obtain medical examination or 
opinion where required.  See VCAA, Pub. L. No. 106-475, 
§ 3(s), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A).  Moreover, the Court has held that the 
duty to assist the veteran in obtaining and developing facts 
and evidence to support his claim includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  As such, remand to obtain 
contemporary examinations is required in this case.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

For similar reasons, the issue of entitlement to an initial 
compensable rating for impotence must be remanded.  Under 
VA's Rating Schedule, impotence, or a loss of erectile power, 
may be assigned a 20 percent schedular rating under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7522 where there is also a penile 
deformity.  While the most recent VA examination of record 
conducted in June 2001 fails to show the presence of any 
penile deformity, the veteran reports in a letter dated 
November 9, 2003, that there has been a recent worsening of 
his service-connected impotence that requires surgery, 
including possible penile deformity in the form of phimosis.  
See Dorland's Illustrated Medical Dictionary 438 (27th Ed. 
1988) (defining "deformity" as the "distortion of any part 
or general disfigurement of the body; malformation.")  On 
remand, the RO needs to obtain copies of records of the 
current treatment the veteran is receiving for his impotence, 
as well as obtain a new VA genitourinary examination to 
address whether phimosis is present and whether such 
constitutes a penile deformity.

The Board further notes that although the veteran has not 
specifically identified treatment subsequent to August 1998 
for the disabilities at issue in this remand, the last 
request for VA records was made in May 2001.  A more current 
attempt to ensure that all relevant VA records are associated 
with the claims file is in order in light of the remand 
action being taken at this time.

The issue of whether CUE exists in November 1976 and/or April 
1981 rating decisions that denied entitlement to a TDIU must 
be deferred pending RO consideration of additional matters as 
well as the remand action requested herein below.

For the above reasons, these claims are REMANDED to the RO 
for the following:

1.  The RO should review the veteran's 
October 13, 1998, statement to determine 
whether such may be accepted as a timely 
notice of disagreement with respect to 
any issue denied by the RO.  A written 
determination should be placed in the 
claims file and provided to the veteran 
along with notice as to his appellate 
rights.

2.  The RO should issue the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) relevant to 
the claims of entitlement to service 
connection for Charcot's disease, 
entitlement to initial ratings in excess 
of 10 percent for PTSD and for a 
neurogenic bladder, and entitlement to an 
initial compensable rating for impotence.  
Specifically, the RO should inform the 
veteran of the need for medical evidence 
showing that he currently has Charcot's 
disease and that such is related to 
service, and, the need for medical 
evidence showing that PTSD, a neurogenic 
bladder, and impotence are of a severity 
to meet the diagnostic criteria for 
higher ratings under the relevant portion 
of the Rating Schedule.  

3.  The RO should provide the veteran 
further opportunity to identify the names 
and addresses of private medical care 
providers and approximate dates of 
treatment relevant to treatment for 
Charcot's disease, PTSD or a neurogenic 
bladder.  The RO also should ask the 
veteran to identify where and from whom 
he is currently receiving treatment for 
impotence, and where and from whom it is 
anticipated he will be receiving surgery 
from in the near future for this 
condition.  After securing the necessary 
release, the RO should obtain any 
identified records not submitted by the 
veteran.  

4.  The RO should obtain any records of 
VA treatment, hospitalization or 
evaluation for Charcot's disease, PTSD, a 
neurogenic bladder, and impotence since 
May 2001 and associate such with the 
claims file.  

5.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should 
identify the nature, frequency, duration 
and severity of all manifested 
psychiatric symptoms attributable to 
PTSD.  To the extent possible, the 
manifestations of the veteran's service-
connected PTSD should be distinguished 
from those of any other psychiatric 
disorders found to be present.  The 
examiner should also provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.

6.  The veteran should be afforded a VA 
examination by a physician with the 
expertise to determine the nature, 
frequency and severity, and all 
manifestations of a neurogenic bladder.  
The claims folder must be made available 
to the examiner for review before the 
examination.   The examiner is requested 
to identify the presence or absence of 
urine leakage, urinary frequency, 
obstructed voiding, or incontinence.  
Specifically the examiner should discuss 
whether the veteran is required to wear 
absorbent materials, and, if so, how 
frequently such must be changed.  The 
examiner should also discuss the 
veteran's daytime and nighttime voiding 
intervals, state whether there is any 
need for catheterization, and identify 
whether there is any urinary hesitancy, 
slowness or weakness.  The examiner 
should also identify whether and how 
often the veteran has had urinary tract 
infections related to obstruction.  The 
examiner is requested to include a 
discussion as to the impact of such 
disability on the veteran's 
employability.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.

7.  The veteran should be scheduled for a 
VA genitourinary examination to evaluate 
his service-connected impotency.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to identify whether phimosis is present 
and, if so, whether such condition 
constitutes a penile deformity.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should review all 
additionally received evidence and 
readjudicate the veteran's claims of 
entitlement to service connection for 
Charcot's disease, entitlement to initial 
ratings in excess of 10 percent for PTSD 
and for a neurogenic bladder, and 
entitlement to an initial compensable 
rating for impotence.  If any of these 
benefits is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, which contains a 
recitation of all evidence considered, 
the relevant laws and regulations, and, 
the reasons and bases for the 
determinations.  The veteran and his 
representative should then be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
	Richard C. Thrasher	Lawrence M. Sullivan
	          Acting Veterans Law Judge                               
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



